DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 20 November 2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (US 2013/0283329 A1).
Applicant’s arguments with respect to 35 USC 112(f) are persuasive.  As amended, the claims do not invoke 35 USC 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US 2013/0156274 A1) in view of Huang et al. (US 2013/0283329 A1).[claim 1]

Huang discloses a similar camera system which transmits position information to a server and receives event metadata related to coverage of content set before the coverage of the content (e.g. Figure 3; Figure 4, S415; Figure 7, S710-S740; Paragraphs 0034-0042, 0051-0054).  The system of Huang allows a camera to apply object recognition according to the metadata without requiring wide-range recognition to be performed thereby resulting in a higher success rate in recognition with much less burden in hardware resources (Paragraph 0037).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to receiving information related to a specific person which includes information related to coverage of content set before the coverage of the content from the server as taught by Huang in the system of Buchmueller so that face recognition could be performed by the camera device using received metadata with high success and low hardware resources.  By performing recognition on device, the speed of recognition could be increased and the amount of data transferred between the device and the server reduced by removing the need to transit face images to the server.[claim 4]
Regarding claim 4, Buchmueller discloses the camera according to claim 1, wherein the information transmission unit sends the position information to the server when power is turned on (Paragraph 0028; note that the power must be turned on for the transmission to occur, without power [claim 5]
Claim 5 is a method claim corresponding to apparatus claim 1.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 1.
[claim 12]
Regarding claim 12, see the rejection of claim 1 above.  [claim 13]
Regarding claim 13, see the rejection of claim 4 above.[claim 14]
Regarding claim 14, Buchmueller further discloses an information holding unit configured to hold the received coverage information as meta information (Paragraph 0034, 0039; note that the received information must be stored at least temporarily for the interface to be generated).  While Buchmueller in view of Huang does not explicitly disclose that the meta information is “for being added to imaging clip data”, this limitation is merely defining an intended use for the data and does not result in a structural difference between the claimed camera and that of Buchmueller in view of Huang.  [claim 15]
Claim 15 is a method claim corresponding to apparatus claim 12.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 12.[claim 16]
Regarding claim 16, see the rejection of claim 1 above.  Further note that Buchmueller in view of Huang discloses a companion server apparatus which communicates with the camera, stores coverage [claim 17]
Claim 17 is a method claim corresponding to apparatus claim 16.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claim 16 above.  [claims 18 and 19]
Regarding claims 18 and 19, see the rejection of claim 1 above and note that a camera is a type of information professing apparatus as claimed.
Allowable Subject Matter
Claims 2, 3, 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 2 and 3]
Regarding claims 2 and 3, while the prior art teaches systems which identify users according to network information (e.g. Buchmueller in view of Huang as discussed above), the prior art does not teach or reasonably suggest a system which identifies a reporter or camera operator and transfers coverage information or camera settings information according to position information as claimed.[claims 6-11]
Regarding claims 6-11, while Buchmueller discloses a system which utilizes position information to identify users (e.g. Paragraph 0028), Buchmueller does not disclose transmitting coverage of content 
Additionally, while Huang discloses transmission of information related to coverage of content set before the coverage of the content, the transmission is performed based on a comparison of a camera location and an event location and not based on a matching state between portable terminals as recited in claims 6-11.  
Therefore, while the specification describes similar systems/methods, the particular requirements of claims 6-11 are not met by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following show additional systems/methods for transferring content data on the basis of location in a camera system:
	Ely et al.			US 2006/0170778 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698